Exhibit Ridgewood Energy 14 Philips Parkway Montvale, New Jersey07645 T (201)447-9000F (201)447-0474 Robert E. Swanson Chief Executive Officer 11700 Katy Freeway, Suite 280 Houston, Texas77079 www.RidgewoodEnergy.com TO: Ridgewood Energy Fund Shareholders March 19, 2010 RE: Gas Price Insurance In January, Ridgewood Energy initiated a pilot program for certain of the Funds by purchasing what we refer to as “natural gas price insurance.”We think this program should be beneficial to Fund Shareholders, and we anticipate expanding it in the future to additional Funds. Although the total size and financial impact of our initial acquisition of gas price insurance is comparatively small, because the program is different from what we have been doing in the past, we wanted to explain it fully and accurately.This letter is intended to provide a brief overview of the program, and we have also included an attachment that delves into greater detail. Natural gas prices in 2009 were dramatically below the long-term trend line prevailing for most of the past decade, with prices hitting their 2009 lows last September.Last fall, the management at Ridgewood Energy began exploring alternative ways to reduce the risk of downward gas price volatility, while simultaneously not surrendering potential price upside. After a careful examination of the alternatives, we decided, on a pilot basis, to purchase put contracts at a modest price.These contracts provide some protection against dramatic drops in future gas prices.At the same time, put contracts preserve price upside when we sell the gas, and do not subject the Funds to dangerous margin calls or other financial loss associated with doing “forward sales” of the gas.(If these terms are unfamiliar, a more comprehensive discussion is provided in the attached Detailed Explanation of Put Contract Pilot Program) In effect, put contracts function as if we have purchased “gas price insurance”, with each Fund paying a fixed, upfront cost in exchange for the right to collect payment if the gas prices fall below a certain contract price on the contract’s expiration date.The cost of the contract is equivalent to an insurance premium.If gas prices fall below the contract price, the Fund (thus investors) collects on the insurance.If gas prices don’t fall below the contract price, there is no insurance to collect on, and we are happy because we are selling gas at a higher price. An investment in a Ridgewood Energy Fund is speculative, illiquid, and involves a high degree of risk, including the risk of loss of the entire investment amount. These risk factors, and others, are discussed in each Funds Confidential Offering Memorandum. So far, Ridgewood has been implementing this pilot program only with respect to the O,
